Citation Nr: 1008425	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a rating in excess of 20 percent for 
lumbar strain, degenerative disc disease, and degenerative 
joint disease of the lumbar spine.

4.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1973 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2005 and March 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in July 2009.  A transcript of the 
hearing is of record.

The underlying issue of service connection for PTSD and the 
claim for to an initial compensable rating for 
pseudofolliculitis barbae are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence received since the April 2004 rating 
decision is new and when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for PTSD.

2.  The preponderance of the competent and credible evidence 
of record does not show that at any time during the pendency 
of the appeal that the Veteran's lumbar strain, degenerative 
disc disease, and degenerative joint disease of the lumbar 
spine is manifested by incapacitating episodes that required 
bed rest prescribed by a physician and treatment by a 
physician having a total duration of at least four weeks 
during the past twelve months; forward flexion of the 
thoracolumbar spine limited to 30 degrees or less even taking 
into account his complaints of pain; favorable ankylosis of 
the entire thoracolumbar spine; or at least mild incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 
(2009).  

2.  The criteria for a rating in excess of 20 percent for 
lumbar strain, degenerative disc disease, and degenerative 
joint disease of the lumbar spine have not been met at any 
time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.105, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
4.123, 4.124, 4.124a, Diagnostic Code 5010, 5243, 8520 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the application to reopen the claim of 
entitlement to service connection for PTSD is being reopened 
for the reasons explained below.  Therefore, the Board need 
not discuss the VCAA because, as a matter of lay, any defects 
in VCAA notice and development is harmless error because, to 
this extent, the claim is being granted.

The Merits of the Claim to ReOpen

The Veteran and his representative contend that the claimant 
has PTSD that is related to his military service.  It is 
requested that the Veteran be afforded the benefit of the 
doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the April 2004 rating decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In this regard, since the April 2004 rating decision VA 
received for the first time medical evidence showing a 
diagnosis of PTSD and additional information regarding his 
stressor of witnessing a soldier shot by a fellow solder. 

The Board finds that the diagnosis of PTSD and additional 
stressor information, the credibility of which must be 
presumed, Kutscherousky, supra, provides for the first time 
competent evidence that the claimant has PTSD that is related 
to his military service.  See 38 C.F.R. § 3.304(f) (2009).

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Increased Rating Claim

The VCAA

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that the Veteran was provided adequate 
38 U.S.C.A. § 5103(a) notice in a May 2005 letter prior to 
the November 2005 adjudication of the claim.  While the 
Veteran was not provided notice in accordance with the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Board finds that this lack of notice is harmless 
error because for the reasons explained below the claim for 
an increased rating is being denied and any questions 
regarding effective dates and disability ratings are know 
moot.  Moreover, the Board finds that even if the above 
letter did not provide the Veteran with adequate notice, this 
notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim after reading the above letter, the 
rating decision, the statement of the case, and the 
supplemental statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds 
that there can be no prejudice to the Veteran due to a lack 
of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
files all identified and available post-service treatment 
records including the Veteran's records from the Social 
Security Administration.  The Veteran was also afforded VA 
examinations in September 2005 and February 2008 which are 
adequate for rating purposes because they include 
comprehensive examinations of the claimant and a review of 
the record on appeal that allows the Board to rate the 
severity of his low back disorder under all relevant 
Diagnostic Codes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Merits of the Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Staged 
ratings are appropriate for claims for higher evaluations 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). Here, 
as shown below, a staged rating is not warranted for either 
rating claim.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id, at 206.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran and his representative contend that the 
claimant's service-connected lumbar strain, degenerative disc 
disease, and degenerative joint disease of the lumbar spine 
(low back disorder) is manifested by adverse symptomatology 
that warrants the assignment of a higher rating.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt.

Historically, a November 2005 rating decision recharacterized 
the Veteran's service-connected lumbosacral strain as lumbar 
strain, degenerative disc disease, and degenerative joint 
disease, and rated it as 20 percent disabling, effective from 
April 29, 2005, under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5243.  Diagnostic Code 5010 requires that the disability 
be rated as degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003 calls for rating degenerative 
arthritis on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion of the lumbar spine is 
evaluated using the General Rating Formula for Diseases and 
Injuries of the Spine.  

The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the new General Rating 
Formula, a 20 percent evaluation is for application with 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is for application when forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Normal range of 
motion of the thoracolumbar spine is forward flexion from 0 
to 90 degrees, extension from 0 to 30 degrees, lateral 
flexion from 0 to 30 degrees, and rotation from 0 to 30 
degrees.  38 C.F.R. § 4.71a, Plate V (2009).

Note (1), which follows the rating criteria, provides for the 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) may be evaluated under either the General Rating 
Formula discussed above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Specifically, Diagnostic Code 5243 provides an increased, 40 
percent rating, if the Veteran's adverse symptomatology 
includes incapacitating episodes having a total duration of 
at least 4 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.  

Note (1), which follows the rating criteria, indicates that 
for purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  

The Veteran underwent a VA examination in September 2005.  At 
that time, he complained of a constant dull ache of the lower 
back and increased pain with repetitive bending and lifting, 
prolonged posititioning, and with prolonged standing and 
walking.  He also complained of pain that occasionally 
radiated down his right leg.  He reported that he had not 
lost employment over the past year requiring bed rest due to 
back pain; no complaint of difficulty with eating, grooming, 
bathing, toileting, and dressing.  On examination, back 
musculature was symmetrical in appearance, well-developed 
with good strength and muscle tone; vertebra were midline and 
without tenderness on palpation; there was no evidence of 
costo-vertebral tenderness on palpation, loss of normal 
curvature of the back, limb dysfunction, atrophy, or 
fasciculation.  Range of motion testing showed discomfort on 
forward flexion to 60 degrees; discomfort on extension to 20 
degrees; lateral flexion to 30 degrees bilaterally; and 
lateral rotation to 45 degrees bilaterally.  There was no 
additional limitation by pain, fatigue, weakness, loss of 
coordination, or lack of endurance following repetitive 
movement.  There was no spasm, weakness, tenderness, or 
guarding; gait was normal; and the Veteran had normal 
appearing spinal contour.  Neurological examination showed 
that deep tendon reflexes were 2+/4 and symmetrical; 
Romberg's was normal; vibratory, proprioception, and tactile 
sensations remained intact; there was no evidence of sensory 
or motor impairment; and Lasegue's sign was negative.  X-rays 
did not show ankylosis.   

A private medical examination dated in August 2007 shows that 
the Veteran was diagnosed with radiculopathy to the right 
lower extremity due to his degenerative joint disease.  Range 
of motion testing showed forward flexion to 20 degrees; 
extension to zero degrees; right lateral flexion to 20 
degrees; left lateral flexion to 30 degrees; and rotation to 
20 degrees bilaterally.  The record indicates that the means 
of measurement was observation.

The Veteran underwent a second VA examination in February 
2008.  His claims file was reviewed.  At that time, the 
Veteran walked with the use of a cane, and had normal 
curvatures of the spine, normal symmetry in appearance.  
Examination revealed normal posture and gait.  Range of 
motion testing showed forward flexion to 70 degrees; 
extension to 25 degrees; lateral flexion to 25 degrees 
bilaterally with mild discomfort; and lateral rotation to 25 
degrees bilaterally with mild discomfort.  He had objective 
evidence of painful motion without spasm, weakness or 
tenderness.  There were no signs of atrophy on bilateral 
lower extremities; deep tendon reflexes of the lower 
extremities were intact; sensation was intact; and motor exam 
was intact.  He had negative Lasegue sign.  Neurological 
examination was normal.  

The Veteran testified at his July 2009 hearing that he had 
constant pain, stiffness, and used assistive devices of a 
cane and walker, and also wore a brace.  He reported 
difficulty doing daily activities such as cleaning.  He 
reported having a limited range of motion and right leg pain.  
The Veteran testified that he had had no physician prescribed 
bed rest and had not been hospitalized because of his back.  
He further testified that he was not employed.  

Of record are numerous VA and private treatment records dated 
through May 2009.  None of them show any incapacitating 
episodes.

Initially, the Board notes that there is no evidence in the 
record of the Veteran's low back disorder requiring physician 
prescribed bed rest at any time during the pendency of the 
appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, 
at his July 2009 hearing the Veteran specifically testified 
that he had had no physician prescribed bed rest because of 
his low back disorder.  Consequently, the Board finds that an 
increased rating is not warranted for his service-connected 
low back disorder under Diagnostic Code 5243, because his 
adverse symptomatology did not include incapacitating 
episodes.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings is not warranted.  Hart, supra.

As to rating the Veteran's low back disorder under the other 
General Rating Formula for Disease and Injuries of the Spine, 
the Board notes that while the August 2007 private medical 
record shows forward flexion of 20 degrees, the Board does 
not find that measurement probative as the means of 
measurement were indicated to be observation.  Comparatively, 
VA examinations measure range of motion through the use of 
goniometers.  See 38 C.F.R. § 4.46 (2009).  Therefore, the 
Board finds the range of motion measurements reported by VA 
to be more probative as they were measured through the use of 
an instrument, as opposed to mere observation.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that the Board is free 
to favor one medical opinion over another, provided it offers 
an adequate basis for doing so).

In this regard, the Board notes that the September 2005 VA 
examiner opined that lumbar spine forward flexion was 60 
degrees with no additional limitation by pain, fatigue, 
weakness, loss of coordination, or lack of endurance 
following repetitive movement.  Thereafter, the February 2008 
VA examiner opined that forward flexion of the lumbar spine 
was 70 degrees without objective evidence of painful motion 
and without spasm, weakness, or tenderness.  These opinions 
are not contradicted by any other medical opinion of record.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Moreover, while VA 
treatment records show the Veteran's periodic complaints and 
treatment for low back pain with reduced motion, they are 
negative for evidence that forward flexion of the 
thoracolumbar spine is 30 degrees or less even taking into 
account the appellant's complaints of pain.  Likewise, the 
record is negative for a diagnosis of ankylosis of the entire 
thoracolumbar spine and in the absence a diagnosis the Board 
may not rate his service-connected low back disorder as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consequently, because even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca and 
38 C.F.R. §§ 4.40, 4.45, the range of motion of the 
thoracolumbar spine is not limited to 30 degrees or less and 
because the record is negative for ankylosis of the 
thoracolumbar spine, the Board finds that a rating in excess 
of 20 percent is not warranted for his service-connected low 
back disorder under the other General Rating Formula for 
Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This 
is true throughout the period of time during which his claim 
has been pending and therefore consideration of staged 
ratings is not warranted.  Hart, supra.

The Board has also considered whether a separate rating is 
available for any neurologic abnormalities pursuant to the 
note following the rating criteria.  

In this regard, 38 C.F.R. § 4.123 (2009) provides that 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis. 

Likewise, 38 C.F.R. § 4.124 (2009) provides that neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the 
affected nerve. 

38 C.F.R. § 4.124a (2009) defines the term "incomplete 
paralysis" as indicating a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 

And, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009) provides 
a 10 percent rating for mild incomplete paralysis of the 
sciatic nerve in either the major or minor lower extremity, a 
20 percent rating for moderate incomplete paralysis of the 
sciatic nerve in either the major or minor lower extremity, 
and a 40 percent rating for moderately severe incomplete 
paralysis of the sciatic nerve in either the major or minor 
lower extremity.

With the above criteria in mind, the Veteran complained that 
his service-connected spine disability caused radiculopathy 
in his right leg, which was diagnosed in 2007, although the 
Veteran complained of radiating pain at the September 2005 VA 
examination.  However, neurological examination at the 
September 2005 VA examination revealed deep tendon reflexes 
were 2+/4 and symmetrical; Romberg's was normal; vibratory, 
proprioception, and tactile sensations were intact; Lasegue's 
was negative; and there was no evidence of sensory or motor 
impairment.  Likewise, at the February 2008 VA examination, 
there were no signs of atrophy on bilateral lower extremities 
and neurological examination was normal with deep tendon 
reflexes of the lower extremities intact, sensation intact, 
motor examination intact, and negative Lasegue sign.  
Therefore, although the Veteran has been diagnosed with 
radiculopathy due to his spine disability, the evidence does 
not show that his radiculopathy has symptomatology that 
warrants a separate rating because the Board does not find 
that the above adverse symptomatology amount to mild 
incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Hart, supra.

Extraschedular consideration and conclusion

Based on the Veteran's written statements to the RO, his 
statements to VA examiners, and/or his personal hearing 
testimony that his low back disorder prevented him from 
obtaining and/or maintaining employment, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1) (2009).  In this 
regard, the Veteran has described his pain, weakness, and/or 
lost motion as being so bad that he cannot work.  

However, the Board does not find that the objective evidence 
of record shows an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his lumbar spine disability acting 
alone has resulted in frequent periods of hospitalization or 
in marked interference with employment.  

It is undisputed that his disabilities affect employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the Veteran's, his buddies', and his 
representative's assertions regarding the claimant's 
disabilities warranting an increased rating.  Moreover, the 
Board acknowledges that the Veteran, his buddies, and his 
representative are competent to give evidence about what they 
see or experienced; for example, the claimant is competent to 
report that he experienced pain and limitation of motion.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Neither the Veteran, his buddies, 
or his representative is competent to diagnose any medical 
disorder or render an opinion as to the severity of any 
current disorder because they do not have the requisite 
medical knowledge or training.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006); Espiritu, supra.  Therefore, the 
Board affords more evidentiary weight to the evidence found 
in the VA examination reports and treatment records than the 
Veteran's, his buddies', and his representative's subjective 
claims.

The Board has considered the doctrine of reasonable doubt.  
However, the preponderance of the evidence is against the 
claim for an increased rating and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for an increased rating for lumbar 
strain, degenerative disc disease, and degenerative joint 
disease of the lumbar spine must be denied.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.

A rating in excess of 20 percent for lumbar strain, 
degenerative disc disease, and degenerative joint disease of 
the lumbar spine is denied at all times during the pendency 
of the appeal.


REMAND

In light of the Veteran's PTSD claim being reopened, the 
Board finds that a remand is necessary for further 
development.  At the hearing, the Veteran provided further 
information regarding his claimed stressor of witnessing a 
soldier shot by another soldier.  Specifically, he testified 
that the shooting occurred sometime between September 1974 
and October 1974.  The Board also notes that the Veteran 
testified, in substance, that witnessing the shooting 
affected his ability to perform his duties and led to the 
Article 15s he received in December 1973, January 1974, and 
March 1974.  Moreover, in a statement dated in August 2007, 
the Veteran provided the first and last name of the soldier 
who did the shooting (who was in the Veteran's battalion) and 
the last name of the soldier that was shot.  

Therefore, despite the prior May 2009 finding by the RO that 
it was not possible to verify the Veteran's stressors with 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), the Board finds that in order to fulfill VA's duty 
to assist the Veteran in developing his claim a remand is 
necessary attempt to verify the claimant's stressors with 
JSRRC using this newly obtained information.  See  
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2009); M21-1 MR, Part III, Subpart iv, Chapter 4, section H, 
Topic 29 (December 13, 2005) (formerly VA Adjudication 
Procedure Manual (M21-1), Part VI, Ch. 11.37(f)(3)) 
(provides, in relevant part, that in adjudicating claims of 
entitlement to service connection for PTSD, "[i]f a VA 
examination . . . establishes a valid diagnosis of PTSD, and 
development is complete in every respect but for confirmation 
of the in-service stressor, request additional evidence from  
. . . the Environmental Support Group (ESG) [now known as 
JSRRC]); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 
(holding that corroboration of every detail is not required 
to satisfy the § 3.304(f) requirement that there be credible 
supporting evidence that the claimed stressors actually 
occurred).  

As to the claim for a compensable evaluation for the 
Veteran's service-connected pseudofolliculitis barbae, the 
Board notes that the RO rated this disability under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7813 (2009).  Moreover, DC 7813 
calls for the disability to be rated as disfigurement of the 
head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806), depending on the 
predominant disability.  38 C.F.R. § 4.118.  Additionally, 
because the Veteran's disability affects his face and neck, 
and has not been shown to cause scarring, his disability will 
be rated as dermatitis under 38 C.F.R. § 4.118, DC 7806.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

However, while DC 7806 rates the severity of the Veteran's 
disability based, in part, on the percent of the entire body 
or exposed areas affected, a review of the record on appeal 
does not show that this information was provided by the 
February 2008 VA examiner.  Nor may this information be 
obtained from any other medical evidence found in the claims 
files.  Therefore, the Board finds that a remand to obtain 
this information is required.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.326 (2009); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should prepare a letter 
asking JSRRC to provide any available 
information that might corroborate the 
Veteran's alleged in-service stressor.  
JSRRC should be provided with a 
description of the alleged stressor 
identified by the Veteran, as well as 
copies of any relevant documents and/or 
any statements made by the Veteran or 
any information contained therein.  The 
Veteran's unit(s) of assignment should 
be specified for the months during 
which the stressor allegedly occurred.  
If necessary, the RO/AMC should submit 
two search requests:  the time period 
of September 1973 to October 1973 and 
September 1974 to October 1974.  Any 
additional action suggested by JSRRC 
should be accomplished.

2.  If, and only if, the stressor is 
verified, the Veteran should be 
scheduled for a VA psychiatric 
examination.  The Veteran's claims file 
should be provided to the examiner.  
After a review of the record on appeal 
and an examination of the claimant, the 
examiner should provide an opinion as 
to whether the Veteran meets the 
AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV) criteria for PTSD and whether 
it is as likely as not that the PTSD is 
due to one of the stressors verified by 
JSRRC.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for his opinion.  

3.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded a 
dermatological examination.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the AMIE 
worksheet for rating pseudofolliculitis 
barbae, the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of his 
pseudofolliculitis barbae.  In addition 
to any other information required by the 
AMIE worksheet for rating 
pseudofolliculitis barbae, the examiner 
must provide an opinion as to percent of 
the entire body or exposed areas affected 
by the pseudofolliculitis barbae.  The 
examiner should also comment on whether 
the pseudofolliculitis barbae requires 
systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, and if 
so, the total duration of use during each 
of the past 12-month periods since May 
2007.


4.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159 (2009. 

5.  The RO/AMC should thereafter 
readjudicate the claims.  As to the 
rating question, such readjudication 
should take into account whether 
"staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any of the claims remain 
denied, the RO/AMC should issue a 
supplemental statement of the case to the 
Veteran and he should be given an 
opportunity to respond before the appeal 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


